﻿Permit me first of all, Sir, to extend to you the warmest congratulations on behalf of the Greek delegation on your unanimous election to the presidency of the General Assembly. This important post could not have been entrusted to a more experienced diplomat, a diplomat more committed to the ideals of the Charter and more aware of the serious responsibilities entailed in this task. Furthermore, you represent a country which is linked with mine by ties of close friendship and a longstanding common cultural heritage, and which belongs to the great European family, to which Greece will shortly be admitted.
67.	We should also like to congratulate the outgoing President, Mr. Salim Ahmed Salim, a worthy son of Africa, who conducted the proceedings of the General Assembly throughout a particularly difficult period with a skill, flexibility and efficiency which were truly exemplary.
68.	It is also a pleasure for me to convey the congratulations of my delegation to the Secretary General, who has placed his great talents, authority and prestige in the service of peace in the world, as we can see once again in reading his report to the Assembly on the work of the Organization. The tireless efforts of Mr. Waldheim to curb the major international crises of our time and assist in bringing about a settlement of them have won for him the admiration and respect of all.
69.	I should also like to welcome the proclamation of the independence of Saint Vincent and the Grenadines and bid the representatives of this new Member welcome among us, while expressing the conviction that they will play a constructive role in the United Nations.
70.	The development of the international situation over the 12 months which have elapsed since the thirty-fourth session of the General Assembly has, unfortunately, not been very encouraging. The major problems facing the world, with one or two exceptions, have become increasingly mired in stagnation, thus depriving whole peoples of any hope of a better future. Furthermore, new problems have emerged on the international scene creating an atmosphere of crisis that endangers the process of detente, which alone can enable mankind to apply itself to the major economic and social challenges confronting it, on the handling of which depends its very survival.
71.	Among the major problems of our time, that of the Middle East has the grim privilege of being the oldest and perhaps the most complicated. After three wars and numerous local conflicts, this region, with the countries of which Greece has long maintained very close links, continues to be a powder keg ready to explode at any time.
72.	The Greek Government considers that the solution to this problem should lie in the scrupulous application of the following principles: first, evacuation of all Arab territories occupied by Israel since the 1967 war, including East Jerusalem; secondly, recognition of the right of the Palestinian people to self-determination, one of the options of which would be the creation of an independent State; and thirdly, recognition also of the right of all countries in the area, whether they be Arab States or Israel itself, to live in security within secure, recognized and guaranteed frontiers.
73.	Faithful to these principles, the Greek Government has always expressed disapproval, as indeed have the vast majority of Member States, of the Israeli policy of modifying the demographic nature of the occupied territories, either by the establishment of new settlements or by other means.
74.	Similarly, my Government wishes to associate itself fully with Security Council resolution 476 (1980), which opposes any change in the status of Jerusalem. I should like to take this opportunity to reaffirm our conviction that the right of free access to the city of Jerusalem must remain inviolable for the benefit of the faithful of the three monotheistic religions, for whom the Holy Places have a sacred character.
75.	Furthermore, we deplore armed incursions into Lebanese territory, and we appeal for an end to be put to all these acts of violence in Lebanon. The international community is in duty bound to ensure absolute respect for the territorial integrity of Lebanon and the restoration of the authority of the Lebanese Government over the entire territory of the country. It must also ensure that UNIFIL enjoys conditions which will enable it to continue unhindered the admirable work which it has been doing in southern Lebanon.
76.	The importance of the Middle East problem is such that all those who can contribute to its solution should spare no effort to do so. For this reason we take pleasure at the declaration of the heads of State and Government and Ministers for Foreign Affairs of the countries of the European Community issued at Venice on 13 June, the outlines of which converge with the policy of my own Government.
77.	We have also noted with satisfaction the mission entrusted to the current President of the Council of the European Community to contact the parties involved, with the aim of exploring the possibilities of a negotiated solution of the conflict. We believe that such negotiations should be open to all interested parties, including the Palestine Liberation Organization [PLO].
78.	We have seen in southern Africa a development that is both important and instructive: the long struggle of the people of Zimbabwe for its independence has finally been successful and has led to the election of a Parliament and a Government representing all the ethnic elements of the country. That outcome of the long drawn out Rhodesian crisis, an outcome made possible thanks to the political will of all the signatories of the Lancaster House Agreement, demonstrates the moral superiority of reason over force, of conciliation over hatred, and of good will over intransigence. The wisdom and political maturity displayed by the Government of Zimbabwe since it took power has won it the admiration of all. It is therefore with particular satisfaction that the Greek delegation again wishes the noble people of Zimbabwe success, happiness and prosperity.
79.	At the same time, we should like to congratulate the Government of the United Kingdom on its contribution to the settlement that was brought about.
80.	What happened in Zimbabwe should set an example for Namibia. The plan of the five Western countries endorsed by the Security Council in its resolution 435 (1978) is an excellent basis for the free expression of the will of the inhabitants of the Territory and its accession to independence. The South West Africa People's Organization [SWAPO] and the frontline States have demonstrated their political will to see that plan implemented. Let us hope that South Africa, whose responsibilities towards the Namibian people are particularly heavy, will follow suit. That is something that world public opinion demands.
81.	With regard to the problem of apartheid, there has, unfortunately, been no sign that the Pretoria Government has any intention of departing from that odious policy, which is condemned by the universal conscience. This intolerable situation cannot continue much longer without provoking strong reactions both within the country and from the international community.
82.	When, at the outset, I said that new sources of tension had emerged over the last few months in addition to the already existing confrontations of the post-war era, which can virtually be called traditional, I was in particular referring to the crises whose impact on world peace and stability is difficult to estimate: the invasion of Afghanistan by Soviet troops and, for a week now, the conflict between Iraq and Iran.
83.	The taking of hostages and the detention to this very day of diplomats and other American officials in Teheran should be considered a very serious violation of international law that may well jeopardize the very bases of international relations. The attitude of the Iranian authorities with regard to that incident was unanimously condemned by the Members of the Organization and by its supreme legal authority, the International Court of Justice. On the strength of the ties of friendship that have always existed between the Greek and the Iranian peoples, my Government once again urgently appeal to the Iranian Government to comply with the requirements of the law of nations, which it may in turn invoke in order to settle its differences with the United States.
84.	The Soviet invasion in Afghanistan, like that of the Vietnamese troops in Cambodia one year earlier, is an event fraught with serious consequences. Respect for the independence and territorial integrity of States, which constitutes one of the foundations of the Charter of the United Nations, is a rule not only of law but also, and above all, of morality, which should provide the foundation for all international order. If the great and the powerful do not pay all the necessary respect to those principles, there is the risk of intimidation and violence becoming the supreme laws of international life.
85.	As for the conflict between Iraq and Iran, which is liable at any moment to assume alarming proportions, I should like to associate myself with all my colleagues Who have from this rostrum appealed to the two countries, to have recourse to peaceful means to settle their disputes.
Through the Security Council and the Islamic Conference, the international community has declared itself ready to sponsor such an effort. Let us hope that the two adversaries will benefit from that offer before it is too late. At the same time, we duly appreciate the assurances given in various quarters that efforts will be made to avoid internationalization of the conflict.
86.	Lastly we should like to state our complete agreement with the statement of the Foreign Ministers of the European Community with regard to the need to ensure freedom of navigation in the Gulf. That need, which is obvious, is increased by the fact that a large number of countries, including Greece, depend, with regard to their energy needs, to a considerable extent on deliveries of oil from that region.
87.	The crises I have just mentioned, with all the dangers they entail for peace in the world,, make it absolutely clear that it is necessary and urgent for there to be effective disarmament. Furthermore, one of the indispensable conditions for any true effort at disarmament is the gradual elimination of sources of friction as well as suspicion among States. That can be brought about only if all the countries of the world, whatever their power or their resources, refrain from recourse to force or the threat of it and make use of the means available to them under the Charter and other documents of international law to eliminate causes of friction among themselves. Only thus can the current disarmament negotiations, or those contemplated for the future, have any chance of proving fruitful.
88.	Another aspect of disarmament, and by no means the least important, is the release of funds to be used in the fulfilment of the major economic and social aspirations of our time. But that requires the sincere cooperation of all countries, beginning with the nuclear Powers and that, in turn, presupposes effective international control over any arms limitations provided for in agreements already signed or to be signed.
89.	My country's willingness to contribute to understanding among all European peoples has been manifested in the constructive attitude it adopted in the very opening phases of the Conference on Security and Cooperation in Europe, held at Helsinki in 1975. It is in the same positive spirit that we approach the second review session of the Conference, to be held at Madrid, the major objective of which should be to maintain the momentum provided by the Helsinki Conference for the development of harmonious relations among countries belonging to different socioeconomic systems.
90.	But in the view of my Government it will be easier to attain that objective if at Madrid we undertake a frank and objective examination of what has been done so far and if we ensure the application of the provisions of the Final Act of the Conference as a whole.
91.	With regard to a field in which the prospects seem to be rather better—that is, the field of international economic cooperation, one of the most constant and encouraging characteristics of recent years has been the Organization's growing awareness of the major social and economic problems confronting our world. The elimination of poverty and hunger; the narrowing of the very wide gulf now separating the rich countries from the poor countries; the struggle against illiteracy; the limitation of unbridled demographic growth; the protection of the environment; the preservation of non-renewable energy resources, and their gradual replacement by other sources of energy—all are urgent and universal tasks that we cannot shirk without the risk of earning the reprobation of future generations. In the words of the poet, ask not for whom the bell tolls; it tolls for us all.
92.	That is why we greeted with great hope the initiation, a few years ago, of the long process that led to the eleventh special session of the General Assembly, one of the major goals of which, as we know, was the undertaking of preparations for negotiations covering the major problems of an economic nature to which I have just referred.
93.	That session did not, of course, yield all the results we had hoped for. If on one of its aspects—the International Development Strategy for the Third United Nations Development Decade—we have brought about a consensus which gives us the broad outlines for economic cooperation for the current decade, on the other hand in another aspect—global negotiations—we find ourselves at present in a deadlock. I hope that this deadlock is only temporary. We know that the developing countries consider global negotiations as the means of ensuring acceptance of their legitimate demands. To disappoint them would be a serious mistake, with incalculable consequences.
94.	We should not like to minimize the obstacles that remain to be overcome if these negotiations are to be started on time, but it would be wrong to dramatize them. It is our conviction that in the course of the present session it will be possible to eliminate differences in viewpoints, because we do not think that there are leaders in the world who fail to realize the magnitude of the problems and the imperative need to tackle them as soon as possible.
95.	If there were any need for proof that it is possible to resolve even the thorniest problems provided there is the necessary political will, one has only to consider the progress achieved by the Third United Nations Conference on the Law of the Sea. Greece, a pre-eminently maritime country, took an active part in that Conference and, we hope, made a positive contribution to it. The work, as was so well pointed out by the secretary General in his report on the work of the Organization, confounded the pessimists and proved that agreement is possible if negotiators act in a spirit of genuine compromise. We hope that the few points that still remain will be settled at the next session of the Conference and that we will succeed in signing and applying a convention that will make it possible for countries not only to settle their differences and to avoid disputes in the future, but also to devote themselves to the common exploitation of the resources of the oceans and seabed to the benefit of all the inhabitants of our planet.
96.	I should like now to deal with a subject that is a matter of particular importance to Greece: that of human rights.
97.	If the Organization had only one raison d'etre, it could well be that of ensuring for all the inhabitants of our planet the free exercise and enjoyment of their fundamental rights: that of the freedom of opinion but also the free development of the personality; the right to proper education, but also the right to a satisfactory standard of living; the free election of representatives of the people, but also the choice of the economic and social system best suited to each country. However, in quite a few cases these rights have been systematically disregarded, if not actually trampled underfoot, either by the State itself or by individuals with the complicity or tolerance of the established authority.
98.	What makes the role of the United Nations particularly delicate in this case is the need to prevent this sacred cause from serving as a pretext for purposes that are alien to it. This is, indeed, a difficult task, which warrants as much attention as possible from the competent organs and the countries therein represented.
99.	While on the subject of human rights, I should like to mention a specific case. About 2,000 people disappeared in the aftermath of the hostilities in Cyprus in 1974. We still know nothing about what became of these people, some of whom were of Greek nationality and this in spite of resolutions of the General Assembly and its organs which provided for an international inquiry on the spot. Such an inquiry has not yet been carried out because of the refusal of the Turkish Cypriot leaders, who had, however, agreed to this when Mr. Waldheim went to Nicosia in May 1979.
100.	The purely humanitarian aspect of this question should prompt the Turkish Cypriot side, as well as any other authority that is in a position to do so, to help the Organization to obtain information as to the fate of the people 1 have mentioned and thus do something to reduce the distress of their kith and kin.
101.	To conclude, I shall refer to the problem of Cyprus. The fact that I can do this briefly is in itself encouraging. It proves that the prospects for an agreed solution have become a reality once again, thanks to the resumption of the intercommunal talks. May all those who have contributed to this positive development find in this an expression of our gratitude to them.
102.	I should like to express the hope of my Government that this time the talks, even if they should prove to be difficult, may finally succeed in bringing about an agreement that will make it possible for the unfortunate island to find its peace, independence and prosperity once again and for the two communities to staunch the wounds of the past and resume their common life. As for my own Government, it will do everything in its power to contribute to a satisfactory outcome of the intercommunal talks. I say everything in our power aware as I am of the fact that the brunt of the responsibility lies with the island's inhabitants free of outside interference.
103.	Let me, however, express a conviction that We have always repeated to all interested parties, namely, that only a solution that provides for the State and economic unity of the Republic of Cyprus would be viable. Cyprus is too small a country to be divided in any way. If this fundamental truth is accepted by the two communities, there will be a good chance of seeing them joining forces in the pursuit of a goal that has hitherto eluded them—that of building together a common future.
104.	The review that I have just made of the situation in the world is, perhaps, not calculated to fill us with optimism. International problems, whether they be political, economic or other kinds, often seem to defy the powers of the United Nations to solve them and instead to vindicate those who claim that our world is doomed to catastrophe. It is up to us all to prove that this is not the case. We owe it to ourselves, but we owe it, above all, to future generations.
